                                           Case 3:20-cv-02108-RS Document 32 Filed 06/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        KEVIN EDWARD ROYA,
                                  10                                                         Case No. 20-cv-02108-RS
                                                       Plaintiff,
                                  11
                                                v.                                           ORDER REOPENING CASE
                                  12
Northern District of California
 United States District Court




                                        EVERPORT-EVERGREEN TERMINAL
                                  13    SERVICES, et al.,
                                  14                   Defendants.

                                  15

                                  16          This case was dismissed with prejudice after plaintiff failed to file an amended complaint

                                  17   by the deadline. It now appears plaintiff did in fact file an amended complaint by mail before the

                                  18   deadline, but due to a clerical error, it did not reach the Court until after the dismissal. The

                                  19   amended complaint was still filed outside the allotted time, but given plaintiff’s pro se status and

                                  20   the recent closure of the courthouse, it will nevertheless be considered. Accordingly, this action is

                                  21   REOPENED. The Clerk shall modify the docket to reflect this. The judgment and the order of

                                  22   dismissal, ECF No. 28, 29, are VACATED.

                                  23

                                  24   IT IS SO ORDERED.

                                  25

                                  26   Dated: June 10, 2020

                                  27                                                     __
                                                                                          ____________________________________
                                                                                         ______________________________________
                                                                                         RICHARD SEEBORG
                                  28                                                     United States District Judge
